Nichols, Judge.
The State Board of Workmen’s Compensation awarded Brown, the claimant, compensation to be paid by his employer, DeKalb County. This award was affirmed by the Superior Court of DeKalb County on appeal, and it is to this judgment that the county now excepts. Held:
Under the decision of the Supreme Court in Commissioners of Roads & Revenues of Fulton County v. Davis, 213 Ga. 792 (102 S. E. 2d 180), and the decisions of this court in Fortson v. Clarke County, 97 Ga. App. 410 (103 S. E. 2d 597), and Morgan County v. Craig, ante, inasmuch as no act had been enacted at the time of the injury placing either all counties or DeKalb County under the provisions of the Workmen’s Compensation Act (Code Title 114), the judgment of the superior court affirming the award of the State Board of Work*573men’s Compensation granting the claimant compensation must be reversed.
Decided April 10, 1958.
George P. Dillard, W. Dan Greer, for plaintiff in error.

Judgment reversed.


Felton, C.J., and Quillian, J., concur.